841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joan MOORE, Plaintiff-Appellant,v.ST. ANTHONY HOSPITAL;  Joan Kneuve;  Julia Turner,Defendants-Appellees.
No. 87-3258.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before KEITH, BOYCE F. MARTIN Jr., and RYAN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals the district court's judgment entered following a bench trial dismissing her employment discrimination suit.  Plaintiff presents on appeal issues not raised in the district court which this court cannot now address in the first instance.   See Ana Leon T. v. Federal Reserve Bank, 823 F.2d 928, 931 (6th Cir.)  (per curiam), cert. denied, 108 S.Ct. 333 (1987).  Plaintiff has further waived review by her failure to address the merits of the district court's decision.   See McMurphy v. City of Flushing, 802 F.2d 191, 199 (6th Cir.1987);  Hershinow v. Bonamarte, 735 F.2d 264, 266 (7th Cir.1984).


3
Accordingly, we affirm the judgment of the district court for the reasons stated in the memorandum opinion of the district court entered March 16, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.